Citation Nr: 9916738	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-03 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
right patellofemoral pain syndrome.

2.  Entitlement to an evaluation greater than 10 percent for 
left patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 and 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral patellofemoral pain syndrome, assigning a 10 
percent disability rating, per knee.

The Board notes that the veteran requested a travel board 
hearing.  On the day of his scheduled hearing, the veteran 
failed to report, but called to cancel it.  As there is no 
evidence of a postponement request in the claims file, the 
Board will consider this case as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(1998).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Medical evidence demonstrates that the veteran's 
bilateral patellofemoral pain syndrome is manifested by 
objective evidence of functional loss due to pain, without 
limitation of flexion or extension, or evidence of 
instability or ankylosis of the knees.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent right 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1998).

2.  The criteria for a rating in excess of 10 percent for 
left patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran complained 
of knee and hip pain.  An October 1993 physical profile form 
indicates that the veteran was placed on permanent assignment 
limitation due to a diagnosis of bilateral patellofemoral 
syndrome.  The veteran exhibited no instability symptoms and 
there was no ligamentous laxity.  November 1995 x-rays of the 
knees showed no fractures, dislocations, or bony or soft 
tissue abnormalities.

A March 1997 VA examination shows that the veteran stated 
that he had bilateral knee pain if he walked more than three 
blocks or up one flight of stairs.  He also complained of the 
inability to do certain sports activities and the inability 
to kneel or squat.  He reported taking Tylenol for his pain.  
Upon examination, the veteran was able to walk on his toes 
and heels without complications.  The examiner noted that the 
veteran was able to squat completely without complications, 
even though he did show some degree of pain.  The examiner 
rated the veteran's pain a six.  Knee flexion was 
approximately 130 degrees bilaterally.  The McMurray's test 
and drawer tests had negative results.  No deformities or 
discoloration was noted in the knees.  It was noted that 
there was some crepitus with flexion of the knees and some 
pain; the examiner rated the pain approximately a five.  The 
diagnosis was chronic bilateral knee pain.  The examiner also 
noted that the veteran was symptomatic, per history of pain 
going up a flight of stairs and prolonged walking, and had 
functional impairment.  An accompanying x-ray report shows 
old inactive Osgood-Schlatter's disease of each knee.  No 
other abnormalities were noted.


Pertinent Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

In the instant case, the Board notes that the veteran, in his 
March 1998 statement, indicated that he wished to be 
scheduled for another VA examination because he was unable to 
keep his scheduled appointment.  After a review of the claims 
file, the Board notes that the veteran was not scheduled for 
another VA examination and the veteran underwent a thorough 
and contemporaneous VA examination in February 1997.  It is 
noted that there is no allegation that the veteran's 
disability has become more severe since the examination, 
therefore, the Board finds that the February 1997 examination 
is adequate for rating purposes.  See 38 C.F.R. § 3.327a 
(1998).  There is also no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  As such, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The RO in March 1997 assigned a 10 
percent evaluation per knee for bilateral patellofemoral 
syndrome from an initial service connection claim, therefore, 
the Board will consider all evidence of record.  

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1998).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998).

Analysis

The veteran's service-connected bilateral patellofemoral 
syndrome has been rated 10 percent per knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257.  Diagnostic Code 5257 
provides for a compensable rating for impairment of the knee 
when there is evidence of slight (10 percent), moderate (20 
percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  Although there was some crepitus noted 
with flexion of the knees, there is no evidence of 
subluxation or instability.  Accordingly, an evaluation 
greater than 10 percent is not warranted under Diagnostic 
Code 5257.

There are situations in which the application of 38 C.F.R. §§ 
4.40 or 4.45 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, where the diagnostic code 
under which the veteran is rated, 38 C.F.R. § 4.71, 
Diagnostic Code 5257, is not predicated on loss of range of 
motion, §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that a full range of motion of the knee is 
zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (1998).

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees. A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

In this case, limitations of motion warranting an evaluation 
greater than 10 percent have not been shown.  The examiner at 
the most recent VA examination noted that the veteran's knee 
flexion was approximately to 130 degrees bilaterally and that 
there were no other deformities.  There is no indication that 
the veteran's leg extensions were limited to a compensable 
degree.  He had a steady gait, with no showing of a limp.  
Additionally, the McMurray's test and drawer test results 
were negative.  As such, the criteria for a compensable 
evaluation under Diagnostic Codes 5260 and 5261 have not been 
satisfied.  38 C.F.R. § 4.71a; (1998).

In addition, as noted above, with respect to the veteran's 
complaints of pain, the Board notes that The United States 
Court of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40, 4.45, and 4.59.  See Johnson, 
9 Vet. App. at 7 and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Board notes that the currently assigned 10 percent 
evaluation per knee appears to be based on the veteran's pain 
on use.  The medical evidence shows a diagnosis of chronic 
bilateral knee pain and it was noted that the veteran was 
symptomatic based on his history of functional impairment due 
to pain of the knees.  However, the veteran was able to walk 
on his toes and heels without complications, as well as squat 
completely.  The Board acknowledges that the veteran has pain 
in the knees as noted by the examiner, however, no posture or 
gait abnormalities have been noted.  Moreover, there is no 
evidence of knee swelling, no evidence of incoordination or 
atrophy, and no evidence of other deformity or impairment of 
the knees.  In sum, the veteran's symptoms are limited to 
some limitation of knee motion, not compensable under 
relevant diagnostic codes, and by some crepitus and pain on 
motion.  The Board notes that the above findings are 
consistent with a mild functional impairment warranting no 
more than the 10 percent evaluation already assigned to each 
knee.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, or 
4.59 do not provide a basis for a higher evaluation under 
Diagnostic Codes 5260 or 5261.  See also DeLuca, 8 Vet. App. 
at 202. 

As noted above, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Codes 5260 and 
5261, limitation of flexion and extension of the knee joint.  
However, the veteran's claim must also be viewed in light of 
VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-97).  In that 
opinion, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  In this case, 
there is no evidence of arthritis and no showing of laxity or 
subluxation of the joint to warrant such action.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There was no evidence of ankylosis of the 
knees and accordingly, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  Moreover, as noted above, there is no competent 
medical evidence of degenerative arthritis, therefore 
Diagnostic Code 5003 is not for application.  38 C.F.R. 
§ 4.71a.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign higher ratings.


ORDER

Entitlement to an evaluation greater than 10 percent for 
right patellofemoral syndrome is denied. 

Entitlement to an evaluation greater than 10 percent for left 
patellofemoral syndrome is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

